Citation Nr: 0307300	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  02-06 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  The appellant is the veteran's son.


FINDINGS OF FACT

1.  The appellant was born on May [redacted], 1967.

2.  In June 2001, the RO received the appellant's Application 
for Survivors' and Dependents' Educational Assistance.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code, have not been met.  38 U.S.C.A. § 
3512 (West 2002); 38 C.F.R. §§ 21.3040, 21.3041 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that he was unaware of the 
age limit for utilizing Chapter 35 educational assistance 
benefits.  He stated that he would have applied earlier had 
he known.

Information in the claims file reflects that the appellant 
was born on May [redacted], 1967 and that eligibility was established 
for Chapter 35 Dependent's Educational Assistance benefits, 
effective in October 1991.  The eligibility criteria for a 
child of a veteran is set out in 38 U.S.C.A. § 3512; 38 
C.F.R. §§ 21.3040 and 21.3041.  Ordinarily, a child's period 
of eligibility for educational assistance under Chapter 35 
ends on the child's 26th birthday.  38 U.S.C.A. § 3512(a).

A modification of the eligibility period may be granted if 
the effective date of a permanent total rating of the 
veteran-parent, or the date of notification to the veteran-
parent of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran-parent died between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or 8 years from the date of the relevant occurrence, 
whichever is later.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(d).

The appellant has essentially asserted that he is entitled to 
a "modified" ending date that entitles him to continue to 
receive educational training and benefits after age 26.  As 
the effective date and notification of the veteran's 
permanent total rating did occur between the appellant's 18th 
and 26th birthday, a modified eligibility date would be 
applicable in this case.  The Board observes, however, that 
in June 2001, the date in which the appellant first applied 
for educational assistance benefits, the appellant had 
already exceeded his 31st birthday.

As such, even though the appellant was entitled to a 
modification of his eligibility period in this case, there is 
no provision allowing for a delimiting period to be modified 
or extended beyond a child's 31st birthday.  38 U.S.C.A. § 
3512; 38 C.F.R. § 21.3041(d), (e).  Accordingly, the 
appellant's claim must be denied.

The Board acknowledges the arguments advanced by the 
appellant; however, the legal criteria governing service 
eligibility requirements for Chapter 35 educational 
assistance are clear and specific.  Based on the foregoing, 
the Board finds that there is simply no legal basis to find 
the appellant eligible for educational assistance benefits 
under Chapter 35.  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 35 educational assistance benefits is 
denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

